                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:21-cv-81-MOC

KAREN KLYMAN,                        )
                                     )
                  Plaintiff,         )
                                     )
vs.                                  )                        ORDER
                                     )
ED FINANCIAL SERVICES, et al.,       )
                                     )
                  Defendants.        )
____________________________________ )

       THIS MATTER is before the Court on pro se Plaintiff’s Motion to Proceed in Forma

Pauperis (Doc. No. 2).

       Pro se Plaintiff Karen Klyman filed this action on March 25, 2021, purporting to bring

numerous claims against six named Defendants, including a claim for violations of the Federal

Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., arising out of various debt collection

actions taken on Plaintiff’s student loans.

       Plaintiff’s affidavit shows that she has received $1285 in monthly income for the past

twelve months. (Doc. No. 2 at 2). Plaintiff reports monthly expenses totaling $747. (Id.). Plaintiff

reports that she has less than $3500 in cash or in a checking or savings account, but she does not

provide an exact figure for this amount. (Id.).

       Before the Court rules on Plaintiff’s in forma pauperis motion, Plaintiff must inform the

Court exactly how much money she has available in cash or any financial accounts, and she must

explain to the Court why she is unable to pay the full filing fee.

       To assist Plaintiff with providing this information to the Court, the Clerk is respectfully



                                                  -1-



      Case 1:21-cv-00081-MOC-WCM Document 7 Filed 04/13/21 Page 1 of 2
instructed to mail to Plaintiff this Court’s Form AO239, and Plaintiff shall fill out this form and

return it to this Court.

        Plaintiff shall have 20 days in which to provide the Court with this information. After

receiving this information, the Court will rule on Plaintiff’s motion.




 Signed: April 13, 2021




                                                -2-



       Case 1:21-cv-00081-MOC-WCM Document 7 Filed 04/13/21 Page 2 of 2
